FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID GENE LANCASTER,                            No. 12-16109

               Plaintiff - Appellant,            D.C. No. 3:09-cv-03230-MMC

  v.
                                                 MEMORANDUM *
AUNG, Dr.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       California state prisoner David Gene Lancaster appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Lancaster

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in their treatment of his Valley Fever-related meningitis.

See id. at 1058 (prison officials act with deliberate indifference only if they know

of and disregard an excessive risk to inmate health, and a difference of opinion

concerning the appropriate course of treatment does not amount to deliberate

indifference).

      The district court did not abuse its discretion by denying Lancaster’s motion

to compel discovery. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002)

(setting forth standard of review and describing trial court’s broad discretion to

deny discovery).

      Lancaster’s argument regarding defendants’ failure to produce documents in

response to his discovery requests is unpersuasive.

      AFFIRMED.




                                           2                                    12-16109